Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 1 of 11




EXHIBIT D


                           EXHIBIT D
                             - 56 -
          Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 2 of 11




                                             February 5, 2020

VIA ECFS

Ms. Marlene H. Dortch
Secretary
Federal Communications Commission
445 12th Street, S.W.
Washington, DC 20554

Re:      Ex Parte Presentation; CG Docket Nos. 02-278, 18-152

Dear Ms. Dortch:

       On behalf of the U.S. Chamber of Commerce, the U.S. Chamber Institute for
Legal Reform, and the U.S. Chamber Technology Engagement Center (collectively
“the Chamber”), ACA International, American Association of Healthcare
Administrative Management, American Bankers Association, American Financial
Services Association, Consumer Bankers Association, Credit Union National
Association, Edison Electric Institute, Electronic Transactions Association, Home
Furnishings Association, Insights Association, Mortgage Bankers Association,
National Association of Federally-Insured Credit Unions, National Association of
Mutual Insurance Companies, National Retail Federation, Restaurant Law Center, and
Student Loan Servicing Alliance, we respectfully submit this ex parte letter to urge the
Federal Communications Commission (“FCC” or “Commission”) to clarify
expeditiously the Telephone Consumer Protection Act’s (“TCPA”) definition of
automatic telephone dialing system (“ATDS”) by acting on the Petition for
Declaratory Ruling (“ATDS Petition” or “Petition”), which was filed more than 21
months ago by a number of the signatories to this letter.1

       Doing so would bring much-needed clarity to the definition of ATDS and stop
the spread of differing court interpretations that have followed in the wake of the
D.C. Circuit’s decision in ACA International v. FCC,2 which was pending before the

1 See Petition for Declaratory Ruling, CG Docket No. 02-278 (filed May 3, 2018) (“ATDS Petition”).The coalition that

filed the ATDS Petition consists of: the U.S. Chamber of Commerce, the U.S. Chamber Institute for Legal Reform, and
the U.S. Chamber Technology Engagement Center (collectively “the Chamber”); ACA International; American
Association of Healthcare Administrative Management; American Bankers Association; American Financial Services
Association; Consumer Bankers Association; Consumer Mortgage Coalition; Credit Union National Association; Edison
Electric Institute; Electronic Transactions Association; Financial Services Roundtable; Insights Association; Mortgage
Bankers Association; National Association of Federally-Insured Credit Unions; National Association of Mutual
Insurance Companies; Restaurant Law Center; and Student Loan Servicing Alliance.
2 885 F.3d 687 (D.C. Cir. 2018) (“ACA International”).




                                                     EXHIBIT D
                                                       - 57 -
           Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 3 of 11


Ms. Marlene H. Dortch
February 5, 2020
Page 2

court for over two years after the Commission issued its 2015 Declaratory Ruling and
Order.3 In fact, just a few days ago, the Eleventh Circuit4 rejected the overly expansive
ATDS definition adopted by the Ninth Circuit in Marks v. Crunch San Diego, LLC.5
Swift action on the Petition will help facilitate the important, and often time-sensitive,
calls that customers receive from healthcare providers, pharmacies, grocers, retailers,
utility companies, banks, credit unions, and other financial service providers, among
others. Action also will help stem the tide of abusive TCPA litigation, which has been
fueled by uncertainty regarding the definition of ATDS.

       We support the Commission’s efforts to combat illegal calls, including its
aggressive enforcement and regulatory actions to protect consumers from illegal caller
ID spoofing and to promote call authentication. The Pallone-Thune TRACED Act,
enacted into law on December 30, 2019, provides the Commission with additional
tools to prosecute those who place illegal calls in an effort to defraud consumers.
These actions by Congress and the Commission are significant steps in the fight
against illegal calls.

       With substantial progress made to combat illegal calls, the Commission should
take action to ensure that consumers receive the important, and often time-sensitive,
informational calls that legitimate businesses place by reforming the Commission’s
TCPA interpretations. Addressing unresolved TCPA issues should be one of the
Commission’s very top priorities in 2020. The Commission has received extensive
input from a diverse array of stakeholders on the definition of ATDS, including the
D.C. Circuit. It is imperative that the Commission take action to ensure that the
definition of ATDS conforms to the text of the statute and provides certainty for
actors in the calling ecosystem.

       The ATDS Petition makes two common-sense requests of the Commission:
“(1) make clear that to be an ATDS, equipment must use a random or sequential
number generator to store or produce numbers and dial those numbers without
human intervention, and (2) find that only calls made using actual ATDS capabilities
are subject to the TCPA’s restrictions.”6 As the Chamber has explained,7 these
3 See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, et al., Declaratory Ruling and Order, 30
FCC Rcd 7961 (2015).
4 See Glasser v. Hilton Grand Vacations Co., LLC, --- F.3d ---, 2020 WL 415811 (11th Cir. 2020).
5 904 F.3d 1041 (9th Cir. 2018).
6 ATDS Petition at 27.
7 See generally ATDS Petition; see also, e.g., Comments of U.S. Chamber Institute for Legal Reform on ACA International

PN, at 10-12 (filed June 13, 2018 in CG Docket Nos. 02-278, 18-152) (“Chamber ACA International PN Comments”);
Reply Comments of U.S. Chamber Institute for Legal Reform and U.S. Chamber Technology Engagement Center on
ACA International PN, at 6-7 (filed June 28, 2018 in CG Docket Nos. 02-278, 18-152) (“Chamber ACA International


                                                          EXHIBIT D
                                                            - 58 -
           Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 4 of 11


Ms. Marlene H. Dortch
February 5, 2020
Page 3

proposals are faithful to the plain language of the TCPA, closely follow the D.C.
Circuit’s decision in ACA International, and have strong support in the record. The
Commission immediately should act to clarify the definition of ATDS and grant the
Petition for five reasons.

         First, uncertainty about the scope of the ATDS definition has led to divergent
TCPA interpretations among the federal courts, greatly complicating legal callers’
compliance efforts. The definition of ATDS has been a longstanding source of
confusion.8 In ACA International, the D.C. Circuit rejected the FCC’s prior
“unreasonably expansive interpretation” and noted that the Commission’s “prior
rulings left significant uncertainty” about the definition.9 During the two years since
that decision, Commission inaction has led to a patchwork of conflicting
interpretations, compounding the uncertainty the court directed the Commission to
address. For example, a recent Petition for Certiorari to the Supreme Court filed by
Facebook explains that the Ninth Circuit’s interpretation of ATDS in Marks v. Crunch
San Diego10 conflicts with the interpretations of the Third11and D.C. Circuits.12
Furthermore, as mentioned at the outset of this letter, the Eleventh Circuit echoed the
D.C. Circuit’s concerns and rejected the Ninth Circuit’s problematic ATDS
interpretation.13
         Second, consumers are harmed when they do not receive time-critical, non-
telemarketing communications from healthcare providers, pharmacies, grocers,
retailers, utility companies, banks, credit unions, and other financial service providers

PN Reply Comments”); Comments of U.S. Chamber Institute for Legal Reform on Marks PN, at 1-2, 9-16 (filed Oct.
17, 2018 in CG Docket Nos. 18-152, 02-278) (“Chamber Marks PN Comments”).
8 For example, in the 2015 Omnibus Order, the Commission explained that it was defining ATDS in the face of “21

separate requests for clarification or other action regarding the TCPA or the Commission’s rules and orders.” Rules &
Regulations Implementing the Telephone Consumer Protection Act of 1991, Declaratory Ruling and Order, 30 FCC Rcd. 7961, ¶ 2
(2015) (emphasis added) (“2015 Omnibus Order”).
9 885 F.3d at 701.
10 904 F.3d 1041 (9th Cir. 2018).
11 Dominguez ex rel. Himself v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018).
12 See ACA International; see also Petition for Writ of Certiorari, Facebook v. Dughuid, et al., at 29-34 No.19-511 (Oct.17,

2019) (“Facebook Petition”); Chamber Marks PN Reply Comments at 5-9.
The chasm between the decisions by the D.C. and Third Circuits, on the one hand, and by the Ninth Circuit, on the
other, cannot be overstated. For example, the D.C. Circuit took issue with defining ATDS to subject every smartphone
to the TCPA’s prohibitions, but the Ninth Circuit acknowledged that its interpretation could do just that, in that its
decision would bring all “devices with the capacity to dial stored numbers automatically”—which includes
smartphones—under the TCPA’s restrictions. Marks, 904 F.3d at 1052.
As to be expected, the lower courts struggle with the conflicting interpretations of the ATDS definition. Facebook’s
Petition for Certiorari cites twenty-five district court opinions issued after the D.C. Circuit opinion in ACA International,
explaining that most district courts follow the Third Circuit, but that a sizable minority have followed the Ninth Circuit.
See Facebook Petition at 32-33 n. 3-4. The Commission should act now to stop the spread of this patchwork of
inconsistent rulings. Immediate action will help to provide much-needed certainty for both callers and call recipients.
13 Glasser v. Hilton Grand Vacations Co., LLC, --- F.3d ---, 2020 WL 415811 (11th Cir. 2020).




                                                        EXHIBIT D
                                                          - 59 -
          Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 5 of 11


Ms. Marlene H. Dortch
February 5, 2020
Page 4

because the business is discouraged from placing the call due to litigation risk. These
valuable communications include prescription reminders, utility outage notifications,
fraud alerts, data breach notifications, low-balance and overdue payment notifications,
and urgent product safety recall notifications. Many of these communications must be
placed immediately after a transaction or other event, requiring the use of automated
technology. Because of the Commission’s past, expansive interpretation of the
definition of ATDS, however, unless the business has the customer’s documented
consent, it may not be able to place these critical calls using automated technology.
Data provided to the Commission show that businesses are not able to contact
millions of customers with time-sensitive informational messages because of the
existing TCPA legal regime created by the Commission’s past interpretations.14

         Third, clarification of the definition of ATDS is needed to bring the definition
into conformity with the text of the statute and congressional intent. Congress passed
the TCPA primarily to combat abusive telemarketing.15 In drafting the TCPA,
Congress did not restrict the use of any efficient dialing technology; rather, Congress
restricted only a specific type of dialing equipment — an “automatic telephone dialing
system” (ATDS) — which Congress limited to equipment that uses “a random or
sequential number generator” to store or produce telephone numbers to be called and
to dial such numbers.16 As a Commissioner, Chairman Pai explained that “the TCPA
has strayed far from its original purpose[,] [a]nd the FCC has the power to fix that.”17
Chairman Pai further observed:

         The statute lays out two things that an automatic telephone dialing system must
         be able to do or, to use the statutory term, must have the “capacity” to do. If a
         piece of equipment cannot do those two things—if it cannot store or produce
         telephone numbers to be called using a random or sequential number generator
         and if it cannot dial such numbers—then how can it possibly meet the statutory
         definition? It cannot.18




14 Letter from Jonathan Thessin, Am. Bankers Ass’n, to Marlene Dortch, Sec., Fed. Commc’ns Comm’n (Nov. 4, 2019),
https://www.aba.com/advocacy/policy-analysis/letter-to-fcc-telephone-consumer-protection-act.
15 See Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(1), 105 Stat. 2394 (2012) (observing the

“increased use of cost-effective telemarketing techniques”); H.R. Rep. No. 102-317, at 6 (observing that automatic
dialing systems permit telemarketers to provide a message to potential customers “without incurring the normal cost of
human intervention”).
16 47 U.S.C.§ 227(a)(1).
17 2015 Omnibus Order at 8073 (Dissenting Statement of then-Commissioner Ajit Pai) (“Pai Dissent”).
18 Id.at 8074 (emphasis in original).




                                                     EXHIBIT D
                                                       - 60 -
          Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 6 of 11


Ms. Marlene H. Dortch
February 5, 2020
Page 5

We agree. The Commission should implement the legal position Chairman Pai
recognized years ago and clarify the definition of ATDS to reflect the statute’s
purpose and plain language.

         Fourth, the ongoing uncertainty surrounding the definition of ATDS
continues to fan the flames of abusive TCPA litigation. As then-Commissioner Pai
observed in 2015, “trial lawyers have found legitimate, domestic businesses a much
more profitable target” than “the illegal telemarketers, the over-the-phone scam
artists, and the foreign fraudsters” that Congress intended the TCPA to address.19 As
the U.S. Chamber Institute for Legal Reform has explained, U.S. businesses are under
siege from TCPA litigation, much of which is initiated by a small number of serial
TCPA plaintiffs and plaintiffs’ attorneys that target legitimate companies acting in
good faith.20 In the 14 months since the Commission sought public comment
following the Marks decision, plaintiffs filed more than three thousand additional TCPA
lawsuits.21 The average cost to settle just one of these lawsuits is $6.6 million, an
amount that is more than capable of bankrupting a small business.22 The high
settlement value of these cases is unrelated to actual culpability of the business that is
sued.

       Chairman Pai and other Commissioners have recognized the scourge of
abusive TCPA litigation. Chairman Pai has called the TCPA “the poster child for
lawsuit abuse,”23 and Commissioner O’Rielly has explained that “TCPA rules have
created a crippling litigation threat for businesses in virtually all industries.”24 The
Commission should take action now to clarify the definition of ATDS in a way that
will “protect consumers and legitimate businesses while targeting unlawful scammers
and robocallers.”25 Indeed, “[t]he longer [the Commission] wait[s] to take these

19 Id.at 8072–73.
20 See e.g., ATDS Petition at 12-16; Chamber ACA International PN Comments at 3-8; Chamber ACA International PN
Reply Comments at 2-4; Chamber Marks PN Comments at 2-3; TCPA Litigation Sprawl, U.S. Chamber Institute for Legal
Reform (Aug. 2017), https://www.instituteforlegalreform.com/uploads/sites/1/TCPA_Paper_Final.pdf.
21 See WebRecon Stats for Dec. 2018: 2018 Ends With a Wimper, WebRecon LLC, https://webrecon.com/webrecon-stats-

for-dec-2018-2018-ends-with-a-whimper/ (last visited Dec. 9, 2019) (counting 223 TCPA suits in December 2018 and
285 in November 2018); WebRecon Stats for Oct 2019: Litigation Up Across the Board, WebRecon LLC,
https://webrecon.com/webrecon-stats-for-oct-2019-litigation-up-across-the-board/ (last visited Dec. 9, 2019) (counting
2,767 TCPA lawsuits as of October 31, 2019).
22 TCPA Lawsuits are HOW Expensive??, U.S. Chamber Institute for Legal Reform (Dec. 9, 2018),

https://www.instituteforlegalreform.com/resource/tcpa-lawsuits-are-how-expensive.
23 See Pai Dissent at 8073.
24 Remarks of FCC Commissioner Michael O’Rielly Before the ACA International Washington Insights Conference, at 2

(May 16, 2019), https://docs.fcc.gov/public/attachments/DOC-357496A1.pdf (“O’Rielly Remarks”).
25 See Statement of Commissioner Brendan Carr on D.C. Circuit Decision in ACA International v. FCC (March 16,

2018), https://docs.fcc.gov/public/attachments/DOC-349769A1.pdf.


                                                    EXHIBIT D
                                                      - 61 -
           Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 7 of 11


Ms. Marlene H. Dortch
February 5, 2020
Page 6

necessary actions, the greater the harms that are inflicted on both organizations and
consumers.”26

          Fifth, the Commission has had ample time to consider the definition of ATDS.
The D.C. Circuit decision vacating the Commission’s 2015 interpretation of the term
was issued nearly two years ago. The Commission has continued to build a robust
record since then, including through two Public Notices following the ACA
International decision and the ATDS Petition,27 and the Marks decision.28 Through
these Public Notices alone, the Commission has amassed a significant administrative
record.29 Importantly, the robust record shows broad-based support for the
interpretation of ATDS put forward by the ATDS Petition.30

        With uncertainty continuing to grow through a confusing patchwork of court
interpretations and abusive TCPA litigation continuing to threaten legitimate U.S.
businesses, we urge the Commission to act immediately to clarify the definition of
ATDS. The Commission can issue an interpretation of ATDS that facilitates the
ability of businesses to use modern technologies to communicate with their customers
effectively and efficiently. The Commission can take this action without impairing its
important work to combat illegal automated calls. There is no reason for further delay.

                                                  Respectfully Submitted,

                                                                  /s/ Harold Kim
                                                                  Harold Kim
                                                                  President
                                                                  U.S. Chamber Institute for Legal Reform
                                                                  1615 H Street, NW
                                                                  Washington, DC 20062



26 O’Rielly Remarks at 2.
27 See Interpretation of the Telephone Consumer Protection Act in Light of DC Circuit’s ACA International Decision, Public Notice,
DA 18-493 (May 14, 2018) (“ACA International PN”).
28 See Interpretation of the Telephone Consumer Protection Act in Light of the Ninth Circuit’s Marks v. Crunch San Diego, LLC

Decision, Public Notice, DA 18-1014 (Oct. 3, 2018) (“Marks PN”).
29 This record adds to the hundreds of commenters that weighed in when the FCC promulgated the now-vacated

definition of ATDS in 2015. See 2015 Omnibus Order at 8042-65.
30 See, e.g., Chamber ACA International PN Reply Comments at 7 n. 21 (collecting comments supportive of the ATDS

Petition’s approach); Chamber Marks PN Comments at 1 (explaining that the ATDS Petition was filed “in conjunction
with 17 other trade associations, collectively representing nearly every sector of the economy and millions of businesses
worldwide”).


                                                           EXHIBIT D
                                                             - 62 -
     Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 8 of 11



Ms. Marlene H. Dortch
February 5, 2020
Page 7

                                     /s/ Tim Day
                                     Tim Day
                                     Senior Vice President
                                     U.S. Chamber Technology Engagement
                                     Center
                                     1615 H Street, NW
                                     Washington, DC 20062

                                     /s/ Leah Dempsey
                                     Leah Dempsey
                                     Vice President & Senior Counsel
                                     ACA International
                                     509 2nd Street, NE
                                     Washington, D.C. 20002

                                     /s/ Mark W. Brennan
                                     Mark W. Brennan
                                     Lead Innovation Partner
                                     Hogan Lovells US LLP
                                     555 13th Street, NW
                                     Washington, DC 20004
                                     On behalf of the American Association of
                                     Healthcare Administrative Management

                                     /s/ Virginia O’Neill
                                     Virginia O’Neill
                                     Executive Vice President
                                     American Bankers Association
                                     1120 Connecticut Avenue, NW
                                     Washington, DC 20036

                                     /s/ Celia Winslow
                                     Celia Winslow
                                     Senior Vice President
                                     American Financial Services Association
                                     919 18th Street, NW, Suite 300
                                     Washington, DC 20012


                                EXHIBIT D
                                  - 63 -
     Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 9 of 11



Ms. Marlene H. Dortch
February 5, 2020
Page 8

                                     /s/ Richard Hunt
                                     Richard Hunt
                                     President & Chief Executive Officer
                                     Consumer Bankers Association
                                     1225 I Street, NW, STE 550
                                     Washington, DC 20005

                                     /s/ Ryan Donovan
                                     Ryan Donovan
                                     Chief Advocacy Officer
                                     Credit Union National Association
                                     99 M Street, SE, Suite 300
                                     Washington, DC 20003

                                     /s/ Aryeh B. Fishman
                                     Aryeh B. Fishman
                                     Associate General Counsel,
                                     Regulatory Legal Affairs
                                     Edison Electric Institute
                                     701 Pennsylvania Avenue, NW
                                     Washington, DC 20004

                                     /s/ Scott Talbott
                                     Scott Talbott
                                     Senior Vice President,
                                     Government Relations
                                     Electronic Transactions Association
                                     1620 L Street, NW, #1020
                                     Washington, DC 20036

                                     /s/ Mark Schumacher
                                     Mark Schumacher
                                     Executive Vice President
                                     Home Furnishings Association
                                     500 Giuseppe Court, Suite 6
                                     Roseville, CA 95678




                                EXHIBIT D
                                  - 64 -
     Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 10 of 11



Ms. Marlene H. Dortch
February 5, 2020
Page 9

                                     /s/ Howard Fienberg
                                     Howard Fienberg
                                     Vice President, Advocacy
                                     Insights Association
                                     1156 15th Street, NW, Suite 302
                                     Washington, DC 20003

                                     /s/ Justin Wiseman
                                     Justin Wiseman
                                     Associate Vice President & Managing
                                     Regulatory Counsel
                                     Mortgage Bankers Association
                                     1919 M Street, NW, 5th Floor
                                     Washington, DC 20036

                                     /s/ Carrie R. Hunt
                                     Carrie R. Hunt
                                     Executive Vice President of Government
                                     Affairs & General Counsel
                                     National Association of Federally-Insured
                                     Credit Unions
                                     3138 10th Street North
                                     Arlington, VA 22201

                                     /s/ Thomas Karol
                                     Thomas Karol
                                     General Counsel
                                     National Association of Mutual Insurance
                                     Companies
                                     3601 Vincennes Road
                                     Indianapolis, IN 46268

                                     /s/ Paul Martino
                                     Paul Martino
                                     Vice President & Senior Policy Counsel
                                     National Retail Federation
                                     1101 New York Avenue, Suite 1200
                                     Washington, D.C. 20005

                                EXHIBIT D
                                  - 65 -
    Case 3:20-cv-00806-EMC Document 42-5 Filed 08/07/20 Page 11 of 11




Ms. Marlene H. Dortch
February 5, 2020
Page 10


                                     /s/ Angelo I. Amador
                                     Angelo I. Amador
                                     Executive Director
                                     Restaurant Law Center
                                     2055 L Street, NW
                                     Washington, DC 20036

                                     /s/ Winfield P. Crigler
                                     Winfield P. Crigler
                                     Executive Director
                                     Student Loan Servicing Alliance
                                     1100 Connecticut Avenue, NW, Suite
                                     1200
                                     Washington, DC 20036




                               EXHIBIT D
                                 - 66 -
